Citation Nr: 0307969	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  94-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.

(The claim of service connection for a psychiatric disability 
to include schizophrenia and depression will be the subject 
of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1993 RO decision which granted the veteran a 
10 percent rating for residuals of a fracture of the left 
ankle.  He appeals to the Board for a higher rating.  In 
April 1999, the Board remanded the veteran's claim to the RO 
for further evidentiary development.  In October 2002, the 
Board directed that certain documents on file, which were in 
Spanish, be translated into English.  The claim for a higher 
rating is now ready for appellate review. 

The Board is undertaking additional development on the claim 
of service connection for a psychiatric disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice to the veteran and his 
representative and reviewing any response thereto, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran's residuals of a fracture of the left ankle are 
productive of no more than slight limitation of motion with 
pain. 


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
fracture of the left ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1980 to August 
1983.

By an August 1985 RO decision, service connection for 
residuals of a fractured left ankle with tendonitis was 
granted and a 10 percent rating was assigned.  By a September 
1989 RO decision, the veteran's rating was reduced from 10 to 
0 percent.  The disorder was reclassified as residuals of a 
left ankle fracture.

A February 1993 VA joints examination report shows that the 
veteran complained of left ankle pain and swelling on 
prolonged standing.  On objective examination, it was noted 
he had painful but normal range of motion of the ankle.  The 
diagnoses included residuals of a fractured left ankle. 

By an April 1993 RO decision, the veteran's rating for 
residuals of a fractured left ankle was increased from 0 to 
10 percent.

A May 1994 orthopedic evaluation report prepared for Social 
Security disability determination purposes shows that the 
veteran reported having left ankle pain.  On examination, it 
was noted that there was no edema of the ankles.  The 
movements of the joints were normal.  There was no redness, 
or increase in heat or effusion of the left ankle.  He had no 
pain on palpitation.  There were no inflammatory signs which 
would be suggestive of osteomyelitis of the left ankle.  The 
examiner remarked that the rest of the examination did not 
demonstrate any pertinent findings that would help to 
establish a disability.  X-ray findings revealed a 
consolidated malleolus medial fracture of the left ankle.  
There were no arthritic post-traumatic changes.  The 
diagnosis was an old consolidated malleolus medial fracture 
of the left ankle, with no residuals.  It was opined that the 
veteran had no orthopedic problems that incapacitated him 
from performing functions like sitting, standing, walking, 
lifting or carrying loads, handling objects, or traveling 
etc. 

At a July 1994 RO hearing, the veteran reported that he had 
limitation of motion of the left ankle and pain.  He also 
said that he took medication-Motrin for treatment of left 
ankle problems.

VA outpatient treatment records, dated in 2002, show that the 
veteran was treated for a variety of disabilities.

A March 2002 VA joints examination report shows that the 
veteran complained of moderate left ankle pain (about the 
lateral aspect) which was associated with swelling upon 
standing for 30 minutes.  During the last year, he said, he 
had not made any visits to the Emergency Room or primary care 
providers for treatment of left ankle problems.  He also 
related that he had acute severe bouts of left ankle pain 
which functionally impaired him about three times per week 
with the pain being acute and severe.  It was noted that he 
was taking medication (2 tabs of Aspirin, daily) and had good 
pain control.  On physical examination of the left ankle, 
dorsiflexion was 25 degrees and plantar flexion was 45 
degrees, with no pain.  The examiner described the veteran's 
range of motion as normal and without pain.  It was observed 
that the veteran was not limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use or flare-ups.  
There was no objective evidence of effusion, instability, 
weakness, tenderness, redness, heat, excess incoordination, 
abnormal movement, or guarding of movement.  He had an edema 
of the left ankle but it was pointed out that such was due to 
varicosities.  He had a normal gait; he had no ankylosis; 
there was no leg discrepancy; there were no constitutional 
signs of inflammatory arthritis; and he had inflammation due 
to varicosities.  The diagnosis was a left ankle fracture. 


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Regulations implementing the VCAA 
are now published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
April 1993 RO decision that granted him a rating of 10 
percent for residuals of a left ankle fracture.  The 
assignment of a 10 percent rating was based on pain and 
limitation of function; a higher rating was not assigned as 
there was no evidence of marked limitation of motion or other 
findings.  The RO's decision, as well as the statement of the 
case (SOC) (issued in March 1994) and subsequent supplemental 
statements of the case (SSOCs) (issued in December 1994, May 
1995, and June 2002) informed the veteran that evidence of an 
increase in his disability was needed to substantiate his 
claim.  VA has met its duty to inform the veteran.  The Board 
concludes the discussions in the rating decision, SOC, SSOCs, 
and letters sent to the veteran (including a March 2002 VCAA 
letter) specifically informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Further, the veteran was afforded a 
comprehensive VA examination which addressed the severity of 
his left ankle problems.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran. 

The SOC, SSOCs, and RO letters provided notice to the veteran 
of what the evidence of record revealed.  Additionally, these 
documents provided notice why the evidence on file did not 
support a higher rating for residuals of a fracture of the 
left ankle.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Diagnostic Code 5271 provides for a 10 
percent rating where there is moderate limitation of motion 
of the ankle.  A 20 percent rating (the maximum available 
rating under Code 5271) is warranted when limitation of 
motion is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.

Bursitis and synovitis, including bursitis and synovitis of 
the ankle, are rated as degenerative arthritis, based on 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5020.  Limitation of motion of 
the ankle, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the provisions of which have been 
outlined above. 

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees, or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

A review of the evidence shows that the veteran was examined 
for VA compensation purposes in February 1993 at which time 
it was noted that he had normal range of motion which was 
painful.  The diagnosis was residuals of a fractured left 
ankle.  Based, in part, on the aforementioned findings, the 
veteran was granted an increased rating from 0 to 10 percent 
for his left ankle residuals for pain and limitation of 
function.  In May 1994, he underwent an orthopedic 
consultation for SSA disability determination purposes.  On 
examination, it was noted that range of motion was normal; 
there was no edema; there was no redness; there was no 
increase in heat or effusion; and there were no inflammatory 
signs which would be suggestive of osteomyelitis of the left 
ankle.  X-ray findings revealed a consolidated malleolus 
medial fracture of the left ankle with no arthritic post-
traumatic changes.  The diagnosis was an old consolidated 
malleolus medial fracture of the left ankle, with no 
residuals.  Notably, the examiner opined that the veteran had 
no orthopedic problems that would incapacitate him from 
performing functions like sitting, standing, walking, lifting 
or carrying loads, handling objects or traveling.  

Finally, a May 2002 VA examination report shows that the 
veteran reported having moderate left ankle pain which was 
associated with swelling upon standing for 30 minutes.  He 
also said he had acute and severe bouts (about three times 
per week) of left ankle pain which was productive of 
functional impairment.  In general, he said he treated his 
condition with Aspirin and achieved good pain control.  On 
physical examination of the left ankle, dorsiflexion was 25 
degrees and plantar flexion was 45 degrees, with no pain.  
The examiner described the veteran's range of motion as 
normal and without pain.  It was pointed out that the 
veteran's left ankle disability was not productive of pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or flare-ups.  It was also pointed out that there was no 
objective evidence of effusion, instability, weakness, 
tenderness, redness, heat, excess incoordination, abnormal 
movement, or guarding of movement.  He had a normal gait; he 
had no ankylosis; there was no leg discrepancy; there were no 
constitutional signs of inflammatory arthritis; and he had 
inflammation due to varicosities.  The diagnosis was a left 
ankle fracture. 

The veteran's left ankle disability is currently evaluated 
under the provisions of Diagnostic Code 5271 pertaining to 
limitation of motion of the ankle.  As noted above, a 10 
percent evaluation is assigned where limitation of motion is 
moderate, and marked restriction of motion warrants a 20 
percent rating.  From 1993 to 2002, the evidence shows that 
the veteran's range of motion of the ankle has been 
consistently described as normal.  It is as acknowledged, 
however, that painful motion has been observed on occasion.  
However, his overall functional impairment is little 
different that his actual range of motion.  At the most 
recent VA examination in 2002, the veteran related that he 
had acute bouts of left ankle problems.  On examination, it 
was noted that the veteran's left ankle disability was not 
productive of pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups.  It was specifically 
pointed out that there was no objective evidence of effusion, 
instability, weakness, tenderness, redness, heat, excess 
incoordination, abnormal movement, or guarding of movement.  
In regard to functional impairment, his gait was normal.  
Given the aforementioned, there is certainly no more than 
moderate functional impairment.  At best, there is 
periarticular pathology productive of minimal functional 
impairment warranting the minimum evaluation for the joint.

Despite the veteran's assertions to the contrary, there is no 
objective evidence that pain on use or during flare-ups 
results in marked limitation of motion of the ankle or marked 
functional impairment and thus an evaluation higher than the 
current 10 percent rating may not be assigned for limitation 
of motion or limitation of function.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran is competent to report that he has severe bouts or 
frequent exacerbations.  However, his statements must be 
balanced against all the evidence of record.  The Board finds 
that his assertions are not credible.  The Board finds that 
the more objective clinical findings are remarkably 
consistent and reflect minimal functional impairment.  His 
assertion of frequent severe bouts without him seeking 
treatment for same is not believable.  His assertions have 
not been reproduced and the Board attaches far more probative 
value to the consistent medical findings than the veteran's 
unsupported assertions in support of a claim for monetary 
benefits.  

The diagnostic codes relating to bursitis and ankylosis are 
inapplicable in the instant case as the probative evidence on 
file fails to show either bursitis or ankylosis of the left 
ankle. 

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of this disability.  The 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating.


ORDER

An increased rating for residuals of a fracture of the left 
ankle is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

